Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action (see below).  
3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “road condition detector” and “display processor” in claim 1.  Note with regard to “road condition detector” that the claim recites detecting the first and second different abnormal sections “based on vehicle information from a plurality of vehicles” and thus it would appear that that the “road condition detector” is not a sensor itself.  Therefore, the claim does not recite sufficient acts (nor sufficient structure/material) to rebut the interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 




4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1-4 each recites providing a section or a part “out of the roads in the displayed map” but it is not clear how to provide a section or part “out of the roads in the displayed map.”  For purposes of examination, this feature will be interpreted in light of the Interview held on 5/25/22, to mean that the section or part is represented on the display as a particular graphical object overlaid on a depiction of the road.  Furthermore, claims 1-4 and 10-11 each recite causing the part or section to be displayed “in” the display device, but this will be interpreted to mean displayed in the interface or map which is presented on the display device.  


5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites “a storage medium” which, per the specification, may be a signal.  Such a medium is not statutory subject matter. 

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 1 and 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanc-Paques et al (US 11,073,401 B1) and Kohiyama et al (JP 2004029001 A). 
8.	Regarding claim 1, Blanc-Paques shows: a display processing device configured to provide each of roads in a displayed map that is a map in a displayed range (Figure 4, para 72 show the displayed map which displays roads within a certain range), with state information with regard to a road condition and to cause the road provided with the state information to be displayed in a display device (Figure 4, para 72 show the particular state information such as pot holes or haul road displayed by the representation of the road), the display processing device comprising: a road condition detector configured to detect a first abnormal section that is a road section having a road condition of a first abnormality and a second abnormal section that is a road section having the road condition of a second abnormality that is different from the first abnormality (para 10, 33-34, 37-39 show the road condition detector system obtaining detected first and second abnormal conditions such as potholes and snow; Figure 3 and para 63 show sensor detection of abnormalities); and a display processor configured to provide the first abnormal section with the state information in a first display mode and provide the second abnormal section with the state information in a second display mode that is different from the first display mode, out of the roads in the displayed map (please also see the 112 rejection and attached Interview Summary. Figure 4, para 72-77 show displaying the depiction of the road sections with a first and second different abnormality section represented as different objects overlaid on the road sections, an object representing the ruts and a different object representing the potholes - each different object is a different display mode) and to cause the first abnormal section and the second abnormal section provided with the state information to be displayed in the display device (Figure 4 and para 72-77 show the two different sections with state information about the conditions – the object representing the ruts and the different object representing the potholes – to be displayed in the map displayed on the display device).  
Blanc-Paques does show detecting first and second abnormalities as explained above, and this includes receiving aerial imagery at a detection system from remote unmanned aerial vehicles as shown in para 37-38, but Blanc-Paques does not go into the explicit details of detecting the abnormalities based on vehicle information from a plurality of road based vehicles, which appears to be the intent of this feature according to the Specification.  Nevertheless, Kohiyama shows receiving detection of abnormalities and other road information at a detection system from a plurality of road based vehicles (para 46, 50-60, 75, 90 show the vehicles on the road detecting the abnormalities such as icy or wet roads and wirelessly transmitting the data to the detection system).  It would have been obvious to a person with ordinary skill in the art to have this in Blanc-Paques, because it would provide an efficient and convenient way to obtain detection road condition data to be used at detection system.  

9.	Regarding claim 3, the road condition detector detects a normal section that is a road section having a normal road condition and the display processor provides the normal section with the state information in a fourth display mode that is different from the first display mode and the second display mode, out of the roads in the displayed map and to cause the normal section provided with the state information to be displayed in the display device (see again the 112 rejection and Interview Summary.  Figure 4 and para 72 show the normal road condition being represented by a road depiction without another object overlaid upon it, such as segments 402A, 402D.  This constitutes a fourth display mode which is different than the other display modes).  That the information is based on the vehicle information is shown explicitly in Kohiyama, and the reason to combine this with Blanc-Paques is the same as that explained for claim 1.  



10.	Regarding claim 4, in addition to that mentioned for claim 1, the display processor provides an overlapped abnormal section that is a road section specified as both the first abnormal section and the second abnormal section (Blanc-Paques para 40 shows that a given road segment may have multiple road condition abnormalities such as potholes, rutted lanes etc.), with the state information in the first display mode and the second display mode or in a fifth display mode that is different from the first display mode and the second display mode (please note the alternative recitation of this feature – thus this simply may mean that the object representing the ruts and the different object representing the pothole are both displayed on the road segment - Blanc-Paques para 40 indeed shows the multiple road condition abnormalities are displayed on the road segment), out of the roads in the displayed map and to cause the overlapped abnormal section provided with the state information to be displayed in the display device (see again the 112 rejection and attached Interview Summary.  Blanc-Paques Figure 4 and para 72-77 show the display device displaying the map which displays the object representing the ruts and the different object representing the potholes – para 40 shows these may be displayed together for the same road segment).  

11.	Regarding claim 5, the first abnormality is a rough road surface, and  the second abnormality is a pothole (Blanc-Paques para 41 shows rough road surface and a pothole may be two of the abnormalities).  

12.	Regarding claim 6, the second abnormality is an abnormality that a hole deeper than a predetermined depth is formed in a road surface (Blanc-Paques para 38-39 show determining a hole is deeper than a predetermined depth to identify potholes and their rankings).

13.	Regarding claim 7, the first abnormality is an abnormality in a road section that is paved with a first paving material, and the second abnormality is an abnormality in a road section that is paved with a second paving material that is different from the first paving material (Blanc-Paques para 19 for example shows determining at least a first and second type of different paving materials such as gravel, mud and graphically representing each as the abnormality for the corresponding road segment).
14.	Regarding claim 8, the first abnormality is an abnormality of a road surface, and the second abnormality is an abnormality that an obstacle is present (Blanc-Paques para 49 shows a road surface abnormalities [such as a pothole, rut, uneven surface] may be a first abnormality, and an obstacle may be a second abnormality).  

15.	Regarding claim 9, the second abnormality is an abnormality that a readily removable obstacle is present (Blanc-Paques Para 61 shows that a road condition abnormality may be a small one, and para 49 shows that such a road condition abnormality may be a rock or obstacle.   Para 39-40 show that abnormalities/road conditions are displayed with rank value indicators to describe how severe they are, and thus a small/non-severe/removable obstacle may be one of the indicated abnormalities on the display).  

16. 	Regarding claim 10, Blanc-Paques shows: a display processing method of providing each of roads in a displayed map that is a map in a displayed range (Figure 4, para 72 show the displayed map which displays roads within a certain range), with state information with regard to a road condition and to cause the road provided with the state information to be displayed in a display device (Figure 4, para 72 show the particular state information such as pot holes or haul road displayed by the representation of the road), the display processing device comprising: detecting a first abnormal section that is a road section having a road condition of a first abnormality and a second abnormal section that is a road section having the road condition of a second abnormality that is different from the first abnormality (para 10, 33-34, 37-39 show the road condition detector system obtaining detected first and second abnormal conditions such as potholes and snow; Figure 3 and para 63 show sensor detection of abnormalities); and providing the first abnormal section with the state information in a first display mode and provide the second abnormal section with the state information in a second display mode that is different from the first display mode, out of the roads in the displayed map (please also see the 112 rejection and attached Interview Summary. Figure 4, para 72-77 show displaying the depiction of the road sections with a first and second different abnormality section represented as different objects overlaid on the road sections, an object representing the ruts and a different object representing the potholes - each different object is a different display mode) and to cause the first abnormal section and the second abnormal section provided with the state information to be displayed in the display device (Figure 4 and para 72-77 show the two different sections with state information about the conditions – the object representing the ruts and the different object representing the potholes – to be displayed in the map displayed on the display device).  
Blanc-Paques does show detecting first and second abnormalities as explained above, and this includes receiving aerial imagery at a detection system from remote unmanned aerial vehicles as shown in para 37-38, but Blanc-Paques does not go into the explicit details of detecting the abnormalities based on vehicle information from a plurality of road based vehicles, which appears to be the intent of this feature according to the Specification.  Nevertheless, Kohiyama shows receiving detection of abnormalities and other road information at a detection system from a plurality of road based vehicles (para 46, 50-60, 75, 90 show the vehicles on the road detecting the abnormalities such as icy or wet roads and wirelessly transmitting the data to the detection system).  It would have been obvious to a person with ordinary skill in the art to have this in Blanc-Paques, because it would provide an efficient and convenient way to obtain detection road condition data to be used at detection system.  

17.	Regarding claim 11, Blanc-Paques shows: a storage medium configured to store a program (para 87 shows storage medium examples, as does para 15, 37) that causes a computer to serve as a display processing device configured to provide each of roads in a displayed map that is a map in a displayed range (Figure 4, para 72 show the displayed map which displays roads within a certain range), with state information with regard to a road condition and to cause the road provided with the state information to be displayed in a display device (Figure 4, para 72 show the particular state information such as pot holes or haul road displayed by the representation of the road), the display processing device comprising: detecting a first abnormal section that is a road section having a road condition of a first abnormality and a second abnormal section that is a road section having the road condition of a second abnormality that is different from the first abnormality (para 10, 33-34, 37-39 show the road condition detector system obtaining detected first and second abnormal conditions such as potholes and snow; Figure 3 and para 63 show sensor detection of abnormalities); and providing the first abnormal section with the state information in a first display mode and provide the second abnormal section with the state information in a second display mode that is different from the first display mode, out of the roads in the displayed map (please also see the 112 rejection and attached Interview Summary. Figure 4, para 72-77 show displaying the depiction of the road sections with a first and second different abnormality section represented as different objects overlaid on the road sections, an object representing the ruts and a different object representing the potholes - each different object is a different display mode) and to cause the first abnormal section and the second abnormal section provided with the state information to be displayed in the display device (Figure 4 and para 72-77 show the two different sections with state information about the conditions – the object representing the ruts and the different object representing the potholes – to be displayed in the map displayed on the display device).  
Blanc-Paques does show detecting first and second abnormalities as explained above, and this includes receiving aerial imagery at a detection system from remote unmanned aerial vehicles as shown in para 37-38, but Blanc-Paques does not go into the explicit details of detecting the abnormalities based on vehicle information from a plurality of road based vehicles, which appears to be the intent of this feature according to the Specification.  Nevertheless, Kohiyama shows receiving detection of abnormalities and other road information at a detection system from a plurality of road based vehicles (para 46, 50-60, 75, 90 show the vehicles on the road detecting the abnormalities such as icy or wet roads and wirelessly transmitting the data to the detection system).  It would have been obvious to a person with ordinary skill in the art to have this in Blanc-Paques, because it would provide an efficient and convenient way to obtain detection road condition data to be used at detection system.  

18.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanc-Paques et al (US 11,073,401 B1) and Kohiyama et al (JP 2004029001 A) and Furukawa (JP 4015036 B2).

19.	Regarding claim 2, neither Blanc-Paques nor Kohiyama show the display processor provides a part where a number of the second abnormal sections present in a predetermined distance is larger than a first predetermined number or a part where a number of consecutive second abnormal sections is larger than a second predetermined number, with the state information in a third display mode that is different from the first display mode and the second display mode, out of the roads in the displayed map and to cause either of the parts provided with the state information to be displayed in the display device.  However, in addition to noting the 112 rejection and attached Interview Summary, please also note the alternative recitation.  This claim thus means a number of abnormal sections of any type within a predetermined distance or a number of consecutive abnormal sections of any type, is larger than a threshold value, and this is represented differently on the display device.  Blanc-Paques and Kohiyama do not show this, but Blanc-Paques does show determining and indicating the severity of a road condition in para 40, 72.  Furthermore, Furukawa does show displaying when a number of road condition abnormalities within a given distance is larger than a threshold value, to determine whether it is severe enough to be considered a candidate condition (Figure 3, para 48-50 shows that the number of obstacles within a given area [the area on the map is given by road distance] exceeds a threshold value and then is indicated, in order to determine if it is severe enough to be considered a candidate obstacle condition).  It would have been obvious to a person with ordinary skill in the art to have this in Blanc-Paques, especially as modified by Kohiyama, because it would provide an efficient way to determine and indicate severity of a road condition. 

20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a) Burke et al (US 2014/0302774 A1) show displaying symbols on a map representing information from a group of vehicles, including road condition abnormalities.
	b) Maston (US 2014/0062725 A1) shows displaying icons on a map to indicate road condition abnormalities with different colors and other effects to indicate the severity of the abnormality.  
	c) Kogure (JP 3626905 B2) shows determining the number of sharp angles within a predetermined distance on a road exceeds a threshold value.

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/           Primary Examiner, Art Unit 2174